After a full review of all the transactions and negotiations which over a long period of years, including leases, cancellations thereof, agreements for sale of petroleum products, loans, mortgages, guarantees, with a bankruptcy proceeding thrown in for good measure, no other conclusion can be reached save that of the Chancellor, which I find to be eminently correct.
We have already decided a number of issues between the parties in Bennett v. Orange State Oil Co., 157 Fla.27 So.2d 417. This case cannot be dismissed from consideration. To reverse the Chancellor's order now being reviewed the prior opinion (Bennett v. Orange State Oil Co., 157 Fla. 882,27 So.2d 417, would have to be specifically reversed so that the parties could be restored to their original position before the institution of any litigation between them.
While the testimony is voluminous proper analysis thereof would lead one to the inevitable conclusion that fraud, overreaching, undue advantage, and all allied elements thereof are totally absent. The appellant sums up and decides his own *Page 441 
case against himself in these words found on page 85 of the transcript:
"A. Well, I wound up with the lease, the same amount, the same consideration in dollars and cents; you can put it that way."
The decree should be and it is affirmed.
THOMAS, C. J., TERRELL and BARNS, JJ., concur.
BUFORD and CHAPMAN, JJ., dissent.